Opinion by
Mr. Justice Stewart,
With nothing before us but the order making absolute the *414rule for judgment, it is difficult to understand on what ground the affidavit of defense in this case was adjudged insufficient. In his statement of claim the plaintiff does not rest his demand upon any express assumption by the defendants. His claim is that the defendant firm, without authority from him and without his knowledge, converted and applied to their own use, certain securities which he had pledged with another who subsequently became a member of the defendant firm. The statement sets out facts and circumstances which, uncontradicted or unexplained, would warrant no other inference than that the firm had converted and applied the securities in the way charged, and that, because of the firm’s default, plaintiff was obliged to expend the amount of his present demand in order to redeem them. But the affidavit expressly and circumstantially denies the conversion and appropriation of the securities by the firm, or that the firm ever had control over them, or derived any benefit from them, and sets Out facts and circumstances in connection with the transaction, which, while not in conflict with the facts set out in plaintiff’s statement, yet so explain and supplement them, that the only inference to be derived would be one adverse to plaintiff’s right of recovery, except as he could show an equity resulting from the transaction not indicated in his statement of claim. With that we have, however, nothing to' do at this stage of the case. Since the case is to be tried we refrain from any fuller or further reference to the facts.
Judgment reversed, and procedendo awarded.